November 15, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
          HOUSTON UNLIMITED, INC. METAL PROCESSING, Appellant

NO. 14-10-01006-CV                         V.

                           MEL ACRES RANCH, Appellee
                        ________________________________



       This cause, an appeal from the judgment in favor of appellee, Mel Acres Ranch,
signed July 15, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Houston Unlimited, Inc. Metal Processing, to pay all costs in
this appeal. We further order the decision certified below for observance.